Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with 2/23/2021 on Neil Mothew.

The application has been amended as follows: 
Claim 1 last line after elements replace “.” with

-- wherein each reflective optical element comprises a reflective rear surface and reflective walls extending from the reflective rear surface, the reflective rear surface and reflective walls defining a space therebetween, and
wherein each micro-LED die chip in the micro-LED array has a separation spacing from the nearest micro-LED die chip in the micro-LED array of less than or equal to 200 micrometers in one column or row of the micro-LED array.--



Claim 6 line 1 replace “claim 5” with --claim 1—
Claim 7 line 1 replace “claim 5” with --claim 1—
Claim 13 line 1 replace “claim 5” with --claim 1—
Claim 35 line 1 replace “claim 5” with --claim 1--
Claim 36 line 1 replace “claim 5” with --claim 1--
Claim 37 line 1 replace “claim 5” with --claim 1--
Claim 38 line 1 replace “claim 5” with --claim 1--
Claim 39 line 1 replace “claim 5” with --claim 1--



Election/Restrictions
Claim 1 allowable. The restriction requirement between species , as set forth in the Office action mailed on 10/10/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species restriction and combination subscombination are withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-4, 6-50 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art fails to teach and or suggest wherein each reflective optical element comprises a reflective rear surface and reflective walls extending from the reflective rear surface, the reflective rear surface and reflective walls defining a space therebetween, and
wherein each micro-LED die chip in the micro-LED array has a separation spacing from the nearest micro-LED die chip in the micro-LED array of less than or equal to 200 micrometers in one column or row of the micro-LED array in conjunction with claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408.  The examiner can normally be reached on M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893